Per Curiam.
This action was brought by the plaintiffs for trespass and for an injunction to restrain the defendants from encroaching on the land of the plaintiffs. The defendants filed a cross complaint claiming title by adverse possession to the contested four-foot area along the boundary *9of the property of the parties. The court rendered judgment for the defendants on the complaint and cross eomplaint, finding that the defendants had acquired ownership of the disputed area by adverse possession. It also found that the defendants had failed to prove that they were entitled to any damages.
The proof necessary to establish title by adverse possession is well settled. See Wadsworth Realty Co. v. Sundberg, 165 Conn. 457, 462, 338 A.2d 470; Robinson v. Myers, 156 Conn. 510, 517, 244 A.2d 385. As we said in the Wadsworth case (p. 463), “[i]n the final analysis, whether possession is adverse is a question of fact for the trier.”
The court’s finding of fact is not subject to correction and the facts amply support the court’s conclusion that the defendants and their predecessors in title had used the disputed area “for more than fifteen years openly, visibly, notoriously, adversely, exclusively, continuously, uninterruptedly and under a claim of right.”
There is no error.